—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vaughan, J.), rendered June 18, 1996, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s arguments concerning the trial court’s submission of the crime of robbery in the third degree to the jury as a lesser-included offense are not preserved for appellate review (CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19). In any event, an examination of the record indicates there was a reasonable view of the evidence which would support a finding that the defendant committed the lesser offense of robbery in the third degree, but not the greater offense of robbery in the first degree (see, CPL 300.50 [1]; see generally, People v Scarborough, 49 NY2d 364). Accordingly, the trial court properly charged robbery in the third degree, and the judgment must be affirmed. Mangano, P. J., Rosenblatt, Ritter and Krausman, JJ., concur.